PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/577,165
Filing Date: 20 Sep 2019
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Robert L. Grabarek, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 6-9, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821).
Regarding claim 1, Ganz teaches a high-voltage accumulator (i.e., a cooling device) (1) (abstract) (paragraph [0002], [0041]) (see figure 2a), comprising:
a battery module (i.e., battery system) (paragraph [0013], [0020], [0044]) (see figure 2a), wherein the battery module includes:
at least two battery cells (i.e., battery units) (12a, 12b, 12c) (paragraph 0044]) (see figure 2a); and 
a cooling plate (2a, 2b, 2c) which has a flow channel (i.e., connecting ducts) (3a, 3b) disposed within the cooling plate (paragraph [0039]-[0043) (see figure 1 and 2a);
wherein the cooling plate (2a, 2b, 2c) has a first fluid connection (as shown in figure 1 below); and 
a first fluid channel (i.e., fluid duct) (10) (paragraph [0044]), wherein the first fluid channel (10) is in flow connection with the first fluid connection (i.e., the cooling plates are furthermore connected fluidically, by means of fluid ducts) (paragraph [0044]) (see figure 2a) (Note: the cooling plates include the first fluid connection as shown in figure below therefore, it is clear that the first fluid channel is in flow connection with the first fluid connection). 
Ganz does not explicitly articulate the specifics of the first fluid channel (10) having a cross section that deviates from a circular shape. Nonetheless, Ganz teaches the first fluid channel (10) is in the form of connecting tubes (paragraph [0044]). Further, Ganz recognize the need of the high-voltage accumulator (i.e., cooling device) to have a compact structural form and space-saving arrangement (paragraph [0021]-[0023]). In addition, Ganz teaches the applicability of the high-voltage accumulator in different vehicles (i.e., hybrid, electric, limousine, motor vehicles) (paragraph [0003], [0013]). As such, scaling up or down the components (i.e., first fluid channel) to form a desired size or shape and conform to space within an applicable structure (i.e., hybrid, electric, limousine, motor vehicles) would be obvious to a person with ordinary skill in the art absent evidence that the shape and size or space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it would be obvious to a skilled artisan to modify the configuration of the first fluid channel or any component in a different form deviating from a circular shape in order to create a compact structure and space-saving arrangement depending on the applicability of the battery module (e.g., a hybrid vehicle might require a smaller space where battery needs to be installed than a motor vehicle where components need to be compacted or modified in size to accommodate the installation space). 
As to the limitations “the flow channel is flowed through by a coolant or a refrigerant  which cools the at least two battery cells”, “by way of which the coolant or the refrigerant flows into the flow channel; and a first fluid channel”, and “wherein the coolant or the refrigerant is supplied to the flow channel of the cooling plate by the first fluid channel via the first fluid connection”, such are interpreted to be functionally defined limitations of the claimed high-voltage accumulator (see MPEP 2114(I)). It is submitted that the high-voltage accumulator possess the requisite claimed structure (i.e., a cooling plate with a flow channel disposed within the cooling plate, a fluid connection), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Ganz teaches coolant flows through the cooling plates and the fluid channels (paragraph [0005]-[0007], [0014]-[0015], [0036]-[0037]) which reads on the claimed functional limitations. 

    PNG
    media_image2.png
    421
    614
    media_image2.png
    Greyscale

Regarding claim 3, Ganz teaches the cooling plate has a second fluid connection (as shown in figure 1 above) in flow connection with a second fluid channel (i.e., connecting ducts) (11) (paragraph [0043]-[0044]) (as shown in figure 2a). As to the particulars of the second fluid channel having a cross section that deviates from the circular shape, the same rationale corresponding to the first fluid channel as articulated above in claim 1 would apply (see page 5 above, lines 5-18). It would be obvious to a skilled artisan to modify the configuration of the first or second fluid channel in a different form deviating from a circular shape in order to create a compact structure and a space-saving arrangement depending on the applicability of the battery module (e.g., a hybrid vehicle might require a smaller space where battery needs to be installed than a motor vehicle where components need to be compacted or modified in size to accommodate the installation space). With regards to the limitation “the coolant or the refrigerant flows out of the cooling plate via the second fluid connection”, such are interpreted to be functionally defined limitations of the claimed high-voltage accumulator (see MPEP 2114(I)). It is submitted that the high-voltage accumulator possess the requisite claimed structure (i.e., a cooling plate with a flow channel disposed within the cooling plate, a fluid connection), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Ganz teaches coolant flows (8) through the cooling plates and the fluid channels in contrary directions (paragraph [0043]) (see figure 1 above) which reads on the claimed functional limitations. 
Regarding claim 4, Ganz teaches the first fluid channel (10) and the second fluid channel (11) are disposed above the battery cells (as shown in figure 1 and 2a) (Note: as shown in figure 1 and 2a, the first fluid channel (10) and the second fluid channel (11) connects on top of fluid inlet 4a and 5b and batteries are positioned on top of cooling plate therefore, it is clear the first and second fluid channel are above the battery cells). 
Regarding claims 6-9, the same rationale as applied to claim 1 and claim 3 in reference to the particular shape of the first and second fluid channel would apply (see page 5 above, line 5-18 and page 6 above, line 10-13). It would be obvious to a skilled artisan to modify the configuration of the first and second fluid channel in a different form and or having a rectangular shape as well as different dimensions (i.e., height and width) in order to create a compact structure and a space-saving arrangement depending on the applicability of the battery module.
Regarding claim 11, Ganz teaches the first fluid channel (10) is in flow connection with the first fluid connection via a first connecting channel (as shown in figure 1 below) and wherein the second fluid channel is in flow connection with the second fluid connection via a second connecting channel (as shown in figure 1 below).
Regarding claim 13, Ganz teaches the high-voltage accumulator as described above in claim 1 but does not explicitly articulate the specifics as recited in the instant claim. However, Ganz teaches multiple battery modules (i.e., battery system) could be adapted to maximize the energy storage amount to the number of performance requirement of the electric consumers which are installed in a respective type of vehicle (paragraph [0024]). As such, it would be obvious to include a second battery module in the system of Ganz in order to increase energy requirements to a particular type of vehicle or performance thereby arriving at the claimed invention.  
Regarding claim 15 and 17, Ganz teaches the high-voltage accumulator as described above in claim 1 and 13. As described above in claim 13 where additional modules are suggested, a configuration where multiple modules are arranged would result in a second module having the same configuration as the first battery module where the respective fluid channels are in flow connection with the respective fluid connections (i.e., additional second fluid connection) (see figure 1 above and page 5 above, line 1-5). Moreover, arranging multiple modules (i.e., a pair) to achieve a desired power output would clearly result in the fluid channels being disposed in between battery modules. For instance, this can be observed in figure 2a where fluid channels (11) of battery 12b are in between batteries (12a and 12c).

    PNG
    media_image3.png
    421
    614
    media_image3.png
    Greyscale

Regarding claim 20, Ganz teaches a vehicle with the high-voltage accumulator as described above in claim 1 (paragraph [0002]).
Claims 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821) as applied to claim 1 above, and further, in view of Siering et al. (U.S. Patent Application Publication 2014/0193686).
	Regarding claim 10, Ganz teaches the high-voltage accumulator as described above in claim 1 but does not teach the particulars of the two pressure plates which are clamped together via a tensioning element and at least two battery cells clamped between the two pressure plates.
	Siering, also directed to a high-voltage accumulator (i.e., apparatus for voltage supply) (abstract), teaches a battery module (i.e., cell module) (1) with two pressure plates (2) (paragraph [0007], [0029]-[0031]) clamped together via tensioning element and battery cells clamped between the pressure plate (paragraph [0007]). Seiring teaches the pressure plates prevents the cell module from deforming during operation (paragraph [0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to include two pressure plates as taught by Siering in order to prevent deformation of the cell module during operation. 
Regarding claim 12, Ganz teaches the high-voltage accumulator as described above in claim 1, 3 and 11. Ganz does not explicitly articulate the specifics of the first connecting channel and the second connecting channel are formed by respective channels provided in a pressure plate of the battery module or are formed by respective lines disposed in the respective channels. Nonetheless, as indicated above, Siering teaches a battery module (i.e., cell module) (1) with two pressure plates (2) (paragraph [0007], [0029]-[0031]) clamped together via tensioning element and battery cells clamped between the pressure plates (paragraph [0007]). Siering teaches a first connecting channel (10) and a second connecting channel (i.e., first and second connection duct) formed in the pressure plate (see figure 2) (paragraph [0036]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to have the pressure plates and further have the first and second connecting channels in the pressure plates as taught by Siering and the motivation would have been, to increase the accessibility of the fluid inlet and outlet while optimizing the space within the housing (paragraph [0011]). 
Regarding claim 14 and 16, Ganz teaches the high-voltage accumulator as described above in claim 1 and 3 but does not teach the particulars of the flange protruding laterally from the first and second fluid channel and wherein the connection flange is in flow connection with the first and second fluid connection. Nonetheless, Siering teaches a configuration where a flange is in flow connection with the fluid connection (as shown in figure 4 below which represents a first and second pressure plate hence, a first and second fluid channel and first a second fluid connection). It would have been obvious to a skilled artisan to modify the high-voltage accumulator of Ganz to include a flange and a configuration as recited in the instant claimed in order to optimize the available space within the housing (paragraph [0011]). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (U.S. Patent Application Publication 2015/0082821) as applied to claim 1 and 3 above, and further in view of Okada et al. (U.S. Patent Application Publication 2009/0142653).
	Regarding claim 18-19, Ganz teaches the high-voltage accumulator as described above in claim 1 however; Ganz fails to teach the first fluid channel is metal or plastic. 
	Okeda, also directed to a high-voltage accumulator (i.e., battery system) (abstract) teaches is known to have a configuration in a similar system as the one claimed with fluid channel made of metal such as copper or aluminum (paragraph [0088]). Okeda teaches the metal having excellent heat conductivity (paragraph [0088]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage accumulator of Ganz to include a metal as taught by Okeda in order to provide excellent heat conductivity to cool the high voltage accumulator. 


    PNG
    media_image4.png
    690
    475
    media_image4.png
    Greyscale

(2) Response to Argument
Appellant primarily argue:
Ganz does not teach or render obvious the claimed shape of the fluid channels and further argue that a flat shape of the fluid channels is critical as it provides small installation height when they are arranged above the battery cells (see IV.A pages 4-5 of Appeal Brief from 04/15/2022).
Examiner traverses as follows:
First, at least in independent claim 1, there is no mention of the fluid channels arranged above the cells or being flat. 
Second, in resolving the difference between the prior art and the claimed invention, Ganz not only disclose the applicability of the battery module in different systems such as electric, motor, hybrid vehicles (paragraphs [0003], [0013]) but also seeks to achieve a compact structural and space-saving arrangement (suggesting what is claimed as critical) (paragraphs [0021]-[0026]). It is reasonable to conclude that changing the size and shape of the components of the battery module to achieve a compact structure or conform to particular area would be obvious based on the applicability and the space where the battery module needs to be installed (e.g., a hybrid vehicle might require a smaller space where battery needs to be installed than a motor vehicle where components need to be compacted or modified in size to accommodate the installation space).
Third, Ganz further provides evidence that a compact and space-saving structure is preferred for example, when cooling plates and battery cells are stacked one on top of the other (paragraphs [0024]-[0026]). Although no related to the fluid channels, when evaluating compact and space-saving considerations and stacking arrangements, one could easily be motivated in changing the shape of the fluid channels to be flat (which deviates from circular shape) or any components in order for such considerations to be achieved or in other words, one would expect a small installation height which results in the same benefits appellant is claiming. 
In addition to Ganz evidence suggesting the modification of the fluid channel shape based on the battery module applicability or size reduction/compact arrangement, it appears that in the art of battery modules, the heat transfer mechanism where cooling fluid is circulated can be carried out with different sources having size and shape variations. For instance, U.S. 8,927,129 shows evidence of cooling channels (55) with rectangular cross-section (see Fig. 2, C2:L40-60). Also, U.S. 9,806,389 includes a cooling plate having flat cooling channels (12) (i.e., flat pipes) (see Fig. 2, C4:L39-67).
Appellant further argue:
Appellant further present additional arguments in relation to what Ganz is directed to solve and further details regarding the applicability and interpretation of the technology of Ganz (see IV.A pages 6-7 of Appeal Brief from 04/15/2022).
Examiner traverses as follows:
The arguments are considered to have no relevance as such come down to the allegations of the benefits and shape of the fluid channels which Ganz already suggests as articulated above.
Appellant further argue:  
The objections of the drawings should be withdrawn as the showings of the flow channels are not necessary for the understanding of the invention. 
Examiner notes that this issue is not appealable, but rather must be petitioned. However, although the essence of the invention is being captured, the specification doesn’t provide any guidance in reference to the configuration of the flow channel and the last amendments provide additional details and claim a relation and function of the flow channels with other components.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700       

                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.